DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 04/02/2021.
Claims 1 and 23 have been amended.
Claims 34 and 35 have been added.
Claims 5, 7-18, 32, and 33 have been canceled.
Claims 1-4, 6, 19-31, 34, and 35 are currently pending and have been examined.

Allowable Subject Matter

Claims 1-4, 6, 19-31, 34, and 35 are allowed.  












Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

The Examiner has carefully reviewed the Applicants arguments and assertions filed on 12/20/2019.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  In the instant case, the specification clearly teaches and describes displaying personalized and targeted content on a roadside billboard or sign.  Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  These limits are, in the Examiner’s opinion, adequately described in the claims.  Any rejections under 35 USC § 101 are hereby withdrawn.
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 04/02/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied as the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

OHARA et al. (JP 2011/209235 A). “To display a sign and the like which are very important to a user, while suppressing complication of a map display. Data showing regulation is prepared using a link and a node of a road network, for signs such as information for regulating traffic on a road, signs of road traffic for giving guidance useful for determining a path, road markings such as arrows drawn on a road, median strips of a road, direction boards, and signboards of various stores.  The system sets related information L showing that the signs are displayed when a user is present in a specific link.  The traffic support system refers to data of signs, and displays the signs which regulate traffic of a user and the signs specified by a related link in an embodiment in which the visibility of the signs is more enhanced than other signs.  Thereby, the visibility at the time of displaying can be changed depending on the importance and the like, and information with high importance can be displayed to a user while avoiding complication of a map display.”

 SHIRANE, FUMITAKA. (JP 2013/139685 A). “To provide a road sign display system which has high visibility for the driver of a vehicle travelling on a road, even at night, in backlight in the morning or evening, or in bad weather. A road sign includes: a guide sign plate 3 having a reflective sheet 4 adhered on the surface of a sign board 10, a slit 5 in the character or graphic 11 of a road sign, and an LED unit 6 to emit illuminating light passing through the slit 5; a solar panel 7; a battery 8 which stores electricity generated by the solar panel 7; a power storage amount monitoring part 13 which monitors the amount of power storage in the battery 8; and a light source power control part 9 which controls the power supplied to the LED unit 6.  The light source power control part 9 makes the battery 8 supply power to the LED unit 6 in a time when the visibility of a road sign goes down.”



TAKATSUDO IZUMI et al. (JP 2015/133089 A). “To provide a road sign recognition apparatus capable 
of appropriately communicating a road sign to a passenger. A road sign recognition apparatus 100 comprises: an image recognition unit 14 detecting a road sign by executing an image recognition process on a picked-up image picked up by imaging a front side of a vehicle by an imaging unit 12 provided in the vehicle; a determination unit 32 determining the degree of importance of the road sign; and a display unit 44 capable of displaying at least two display contents side by side on a screen.  If at least two road signs are detected, the first road sign out of the at least two road signs has a first degree of importance higher than a second degree of importance, and the second road sign out of the at least two road signs has the second degree of importance, then the first road sign is always displayed in a predetermined region fixed to a screen as a first display content out of at least two display contents and the second road sign is displayed in the other region of the screen as a second display content out of the at least two display contents at necessary timing.”

Wachtel, Jerry. Safety Impacts of the Emerging Digital Display Technology for Outdoor Advertising Signs FINAL REPORT. (April, 2009). Retrieved online 01/28/2021.  http://www.dutchessny.gov/Departments/Planning/docs/NCHRP-Safety-Impacts-of-the-Emerging-Digital-Display-Technology.pdf
 “The specific objective of the study was to develop guidance for State Departments of Transportation and other highway operating agencies with respect to the safety implications of digital display technology being increasingly used for outdoor advertising signs. The objective was to be achieved through the conduct of a critical literature review of existing guidelines and research results, including, separately, research undertaken and published by the outdoor advertising industry; an identification of the human factors elements related to the operational characteristics of such signs; a review of the experiences of other countries with this outdoor advertising sign technology; and the preparation of a final, peer reviewed, report documenting the work conducted and including recommended guidance related to the safety aspects of digital display technology for outdoor advertising signs.”


Jingwen Feng.  Traffic Sign Detection and Recognition System for Intelligent Vehicles. (2014).  Retrieved online 04/20/2021.
https://ruor.uottawa.ca/bitstream/10393/31449/1/Feng_Jingwen_2014_thesis.pdf
“Road traffic signs provide instructions, warning information, to regulate driver behavior. In addition, these signs provide a reliable guarantee for safe and convenient driving. The Traffic Sign Detection and Recognition (TSDR) system is one of the primary applications for Advanced Driver Assistance Systems (ADAS). TSDR has obtained a great deal of attention over the recent years. But, it is still a challenging field of image processing.”

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).








Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.



/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)